******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. CHUMELL WILLIAMS
               (SC 19103)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                            Vertefeuille, Js.
      Argued October 24, 2013—officially released April 29, 2014

  Neal Cone, senior assistant public defender, for the
appellant (defendant).
   Timothy J. Sugrue, assistant state’s attorney, with
whom, on the brief, were Maureen Platt, state’s attor-
ney, Jayne Kennedy, senior assistant state’s attorney,
and Jennifer F. Miller, special deputy assistant state’s
attorney, for the appellee (state).
                         Opinion

   ESPINOSA, J. The sole issue in this appeal is whether
we should overrule our precedent holding that the auto-
mobile exception to the warrant requirement under the
state constitution applies to a closed container located
in the trunk of a vehicle. The defendant, Chumell Wil-
liams, appeals1 from the judgment of conviction, ren-
dered following his conditional plea of nolo contendere;
see General Statutes § 54-94a; of one count of posses-
sion of narcotics with intent to sell by a person who
is not drug-dependent in violation of General Statutes
§ 21a-278 (b), one count of possession of narcotics with
intent to sell within 1500 feet of a school in violation
of General Statutes § 21a-279 (d), and one count of
possession of a weapon in a motor vehicle in violation
of General Statutes (Rev. to 2009) § 29-38. On appeal,
the defendant challenges the denial of his motion to
suppress with respect to the narcotics and handgun
that were found in a plastic bag inside the trunk of his
vehicle. In doing so, the defendant asks this court to
decide whether article first, § 7, of the Connecticut con-
stitution2 prohibits the warrantless search of a closed
container located in the trunk of a vehicle conducted
during an otherwise constitutional warrantless search
of an automobile. We answer the question in the nega-
tive and, accordingly, affirm the judgment of the trial
court.
  In its oral decision on the defendant’s motion to sup-
press, the trial court made the following factual find-
ings. ‘‘On March 25, 2010, three Waterbury police
officers were patrolling Waterbury streets in an
unmarked police vehicle and in plainclothes. At approx-
imately 9 p.m., the officers stopped their vehicle at a
red light at the intersection of East Farm [Street] and
North Main Street. This intersection is part of a high
crime area where the police have made numerous
arrests for narcotic and firearm offenses. The area is
well lit and the visibility was good that evening.
   ‘‘While stopped at the intersection they observed the
defendant’s vehicle, a black Maxima, parked along the
curb on West Farm [Street], very close to the intersec-
tion of West Farm [Street] and North Main Street. East
Farm [Street] becomes West Farm [Street] after it
crosses North Main Street. An individual was standing
at the driver’s window of the defendant’s vehicle. The
police then observed the driver hand a small item to
the individual standing outside the window. The driver
of the defendant’s vehicle subsequently turned out to
be the defendant.
  ‘‘Based on the officers’ training and experience, they
reasonably suspected that they may have just witnessed
a drug sale and decided that they should investigate
further. Accordingly, the officers drove [their] vehicle
through the intersection and parked further down along
the curb on West Farm [Street]. They exited the vehicle
and proceeded on foot toward the defendant’s vehicle
with their police badges displayed around their necks.
As the officers neared the man, later identified as Shawn
Warner, standing outside of the vehicle, they demanded
that he show the officers his hands. Warner then pro-
ceeded to drop on the ground a small plastic bag con-
taining a white rock like substance, which the officers,
based upon their training and experience, reasonably
concluded was cocaine. Having witnessed Warner drop
this item, the officers more than confirmed their reason-
able and articulable suspicion that Warner and the
defendant had been engaged in a narcotics transaction.
   ‘‘One of the officers placed Warner under arrest while
another began to direct his attention to the black Max-
ima and the driver of the vehicle. A strong odor of
unburnt marijuana was coming from the car. There
were four occupants in the car: two in the front seats
and two in the rear seats. The officer immediately
demanded that the defendant show him his hands. The
defendant did not immediately comply, but instead
appeared to place his hands in the center console of
the vehicle. It reasonably appeared to the officer that
the defendant was either trying to conceal an item or
to reach for a weapon. The officer again demanded that
the defendant show him his hands, and the defendant
subsequently complied. The defendant was removed
from the vehicle and placed in handcuffs. The officers
then called for backup assistance on their radio. Once
backup arrived, the other individuals were removed
from the car.
   ‘‘At this point, one of the officers opened the center
console and discovered what reasonably appeared to
be crack and powder cocaine. While doing so, he also
observed what reasonably appeared to be four bags of
marijuana on the front passenger side floor. After these
items were removed from the vehicle, the officers con-
tinued to smell a strong odor of marijuana in the car,
which reasonably led them to believe that . . . addi-
tional quantities of marijuana [were] still in the car. The
smell was strongest in the backseat area and appeared
to be emanating from behind one of the seats.
  ‘‘While searching the backseat area, the officers
pushed a button on one of the rear seats which then
permitted the seat to be flipped down. This mechanism
thereby allowed anyone sitting in the rear seat to easily
access a portion of the trunk of the vehicle. Behind the
seat, the officers immediately observed a dark plastic
bag that smelled strongly of marijuana. The officers
opened the bag and saw what reasonably appeared to
be powder cocaine, marijuana, and a second opaque
black plastic bag. The second bag was heavy and con-
formed around an object that appeared to be a handgun.
[An] officer opened the bag and confirmed that it, in
fact, did contain a firearm. All of the evidence was
seized, [and] the defendant [was] arrested and charged
with narcotics and firearm offenses.’’ On the basis of
these findings, the trial court denied the defendant’s
motion to suppress. The defendant subsequently
entered a conditional plea of nolo contendere and the
court rendered judgment of guilty in accordance with
the defendant’s plea. This appeal followed.
   On appeal, the defendant does not challenge the
search of the passenger compartment of his vehicle or
the seizure of the narcotics found in the center console
and on the passenger side floor. Nor does he argue that
the police did not have probable cause to search the
trunk. The defendant’s sole claim is that the search
of the bags inside the trunk, which revealed powder
cocaine, marijuana and a handgun, could not be con-
ducted within the automobile exception to the warrant
requirement under the state constitution. The defendant
contends that when the police have probable cause to
believe that an item contains contraband or evidence
of a crime, after a proper seizure, they must obtain a
warrant to search any such item unless exigent circum-
stances exist.
   In support of his argument, which requires us to
reconsider our prior holdings that our state constitution
allows the police to conduct a warrantless search of a
closed container located in an automobile pursuant to
the automobile exception, the defendant claims that a
Geisler3 analysis demonstrates that our state constitu-
tion affords greater protections than the federal consti-
tution. He first details the sociological and policy
considerations that weigh in favor of excluding the
search of closed containers located in vehicles from
the ambit of the automobile exception under the state
constitution. He identifies several instances in which
this court has diverged from search and seizure jurispru-
dence as it has been applied under the federal constitu-
tion, and highlights a number of sister states that also
have taken such an approach. Acknowledging that the
fourth amendment to the federal constitution permits
the search of a closed container located in a vehicle that
properly is being searched pursuant to the automobile
exception, the defendant urges this court to recognize
an additional exigency requirement to the search of a
closed container under the state constitution.4 Applying
the Geisler factors, we reject his claim and conclude
that the state constitution does not afford greater pro-
tections than the federal constitution under the facts
of this case.5
   We do not lightly overrule precedent. ‘‘[T]he doctrine
of [s]tare decisis, although not an end in itself, serves
the important function of preserving stability and cer-
tainty in the law . . . [and] a court should not overrule
its earlier decisions unless the most cogent reasons and
inescapable logic require it. . . . Stare decisis is justi-
fied because it allows for predictability in the ordering
of conduct, it promotes the necessary perception that
the law is relatively unchanging, it saves resources and
it promotes judicial efficiency. . . . It is the most
important application of a theory of decisionmaking
consistency in our legal culture and . . . is an obvious
manifestation of the notion that decisionmaking consis-
tency itself has normative value. . . . We, therefore,
will respect our prior decisions unless strong considera-
tions to the contrary require us to reexamine them
. . . .’’ (Citation omitted; internal quotation marks
omitted.) Bateson v. Weddle, 306 Conn. 1, 9–10, 48 A.3d
652 (2012).
   In considering whether this court should overturn
the holdings of State v. Dukes, 209 Conn. 98, 120, 547
A.2d 10 (1988), which recognized the automobile excep-
tion under the state constitution, and State v. Longo,
243 Conn. 732, 739, 708 A.2d 1354 (1998), which affirmed
Dukes with respect to the constitutionality of the search
of a closed container during a warrantless automobile
search, and conclude that the state constitution affords
greater protections than the federal constitution, we
turn to the factors set forth in Geisler: ‘‘(1) the text
of the operative constitutional provisions; (2) related
Connecticut precedents; (3) persuasive relevant federal
precedents; (4) persuasive precedents of other state
courts; (5) historical insights into the intent of our con-
stitutional forebears; and (6) contemporary understand-
ings of applicable economic and sociological norms, or
as otherwise described, relevant public policies.’’ State
v. Lockhart, 298 Conn. 537, 547, 4 A.3d 1176 (2010).
   With respect to the first and fifth Geisler factors, we
have previously stated that ‘‘neither the text nor the
history of article first, § 7, [of the state constitution]
provides any reason to depart from the United States
Supreme Court’s interpretation of the federal constitu-
tion . . . . As we have previously held, the text of arti-
cle first, § 7, is similar to the text of the fourth
amendment. . . . Additionally, the history of article
first, § 7, does not illuminate the appropriate scope of
the automobile exception because the modern nature
and function of the automobile, on which that exception
is predicated, were unknown in 1818.’’ (Citation omit-
ted; footnote omitted.) State v. Miller, 227 Conn. 363,
381–82, 630 A.2d 1315 (1993). Moreover, ‘‘[w]ith respect
. . . to whether the historical circumstances sur-
rounding the adoption of article first, § 7, support the
defendant’s claim to greater protections under that pro-
vision than are afforded by the federal constitution, we
have stated that [t]he declaration of rights adopted in
1818 appears to have its antecedents in the Mississippi
constitution of 1817, which in turn derived from the
federal bill of rights and the Virginia declaration of
rights of 1776. . . . The search and seizure provision
in our 1818 constitution, then article first, § 8, closely
resembles the fourth amendment to the United States
constitution. Although its enumeration was changed to
article first, § 7, when the 1965 constitution incorpo-
rated article first, § 4, into article seventh, its language
has not been altered since its original adoption. . . .
The language of article first, § 7, which was based upon
the fourth amendment, was adopted with little debate.
. . . Thus, the circumstances surrounding the adoption
of article first, § 7, lend weight to the view that, in most
cases, a practice permitted under the fourth amendment
is permissible under article first, § 7.’’ (Emphasis omit-
ted; internal quotation marks omitted.) State v. Jenkins,
298 Conn. 209, 267, 3 A.3d 806 (2010). Thus, we focus
on the other factors articulated in Geisler.
   We now examine federal precedent. In United States
v. Ross, 456 U.S. 798, 799–800, 102 S. Ct. 2157, 72 L.
Ed. 2d 572 (1982), the United States Supreme Court
addressed the scope of a permissible search under the
automobile exception to the warrant requirement pur-
suant to the fourth amendment to the United States
constitution. In that case, a warrantless roadside search
of the trunk of the defendant’s vehicle yielded a paper
bag that was later determined to contain heroin. Id., 801.
After detailing the history of the automobile exception,
which first had been recognized in Carroll v. United
States, 267 U.S. 132, 45 S. Ct. 280, 69 L. Ed. 543 (1925),
the court concluded that ‘‘[i]f probable cause justifies
the search of a lawfully stopped vehicle, it justifies the
search of every part of the vehicle and its contents that
may conceal the object of the search.’’ United States
v. Ross, supra, 825. It reasoned that ‘‘[t]he scope of a
warrantless search of an automobile . . . is not
defined by the nature of the container in which the
contraband is secreted. Rather, it is defined by the
object of the search and the places in which there is
probable cause to believe that it may be found.’’ Id.,
824. In reaching this conclusion, the court observed
that ‘‘[w]hen a legitimate search is under way, and when
its purpose and its limits have been precisely defined,
nice distinctions . . . between glove compartments,
upholstered seats, trunks, and wrapped packages, in
the case of a vehicle, must give way to the interest in
the prompt and efficient completion of the task at
hand.’’ Id., 821.
   Additionally, the court recognized that ‘‘the decision
in Carroll was based on the [c]ourt’s appraisal of practi-
cal considerations viewed in the perspective of history.
It is therefore significant that the practical conse-
quences of the Carroll decision would be largely nulli-
fied if the permissible scope of a warrantless search of
an automobile did not include containers and packages
found inside the vehicle. Contraband goods rarely are
strewn across the trunk or floor of a car; since by their
very nature such goods must be withheld from public
view, they rarely can be placed in an automobile unless
they are enclosed within some form of container.’’
Id., 820.
   Since Ross, the United States Supreme Court has
consistently upheld the central tenets of the decision.
See, e.g., Maryland v. Dyson, 527 U.S. 465, 467, 119 S.
Ct. 2013, 144 L. Ed. 2d 442 (1999) (affirming denial of
suppression of drugs found in bag in trunk); Wyoming
v. Houghton, 526 U.S. 295, 301–302, 119 S. Ct. 1297, 143
L. Ed. 2d 408 (1999) (affirming search of purse belonging
to defendant who was passenger in vehicle and declin-
ing to recognize distinction between search of driver’s
personal property and search of passenger’s personal
property); Pennsylvania v. Labron, 518 U.S. 938, 940,
116 S. Ct. 2485, 135 L. Ed. 2d 1031 (1996) (if vehicle
readily mobile and probable cause exists to believe it
contains contraband, searches which revealed drugs
were not unconstitutional); California v. Acevedo, 500
U.S. 565, 580, 111 S. Ct. 1982, 114 L. Ed. 2d 619 (1991)
(concluding that police ‘‘may search automobile and
containers within it where they have probable cause to
believe contraband or evidence is contained’’).
   Of course, federal circuit courts also have consis-
tently followed Ross. See United States v. Howard, 489
F.3d 484, 492–94 (2d Cir.) (reversing suppression of
multiple bags containing drugs found when warrantless
search occurred after defendants lured to police bar-
racks), cert. denied, 552 U.S. 1005, 128 S. Ct. 525, 169
L. Ed. 2d 365 (2007); United States v. Gagnon, 373 F.3d
230, 240 (2d Cir. 2004) (reversing suppression of more
than $300,000 found in duffel bag located in cab of
tractor trailer).6 Although the defendant cites Justice
Marshall’s dissent in United States v. Ross, supra, 456
U.S. 831, which characterized the majority’s decision
in Ross as creating a probable cause exception to the
warrant requirement and which asserted that the ratio-
nale for the automobile exception does not extend to
closed containers located inside of a vehicle, as persua-
sive authority, the weight of federal authority leads to
the conclusion that federal precedent does not support
the defendant’s position.
  We now examine our state precedent. We begin with
our decisions in State v. Dukes, supra, 209 Conn. 98,
and State v. Longo, supra, 243 Conn. 732. In State v.
Dukes, supra, 100, the police stopped the defendant’s
vehicle for a speeding violation. When a driver’s license
suspension check revealed that the defendant’s license
had been suspended, the officer placed the defendant
under arrest and searched him. Id., 101. The search
revealed drugs and drug paraphernalia. Id., 101–102. On
the basis of the observations that he had made during
the stop, the officer proceeded to search the vehicle.
Id., 102–103. On the backseat of the vehicle, the officer
located a small, locked safe. Id., 103. After the defendant
refused to inform the officer which key from a ring of
keys found on the driver’s seat would unlock the safe,
the officer found the correct key and opened the safe.
Id. Inside the safe was a revolver, narcotics and evi-
dence that suggested an intent to sell the narcotics.
Id. The trial court denied the defendant’s motion to
suppress the evidence taken from his person and vehi-
cle. Id., 100. The defendant appealed, urging this court
to determine that the state constitution afforded greater
protections than the federal constitution and that the
search was unconstitutional. Id., 104.
   This court first noted that we were ‘‘required in this
case for the first time to interpret our state constitu-
tion’s proscription against unreasonable searches and
seizures in the context of a highway motor vehicle stop
and arrest.’’ Id., 116. We held that the ‘‘exception to the
warrant requirement in an automobile search [under
the fourth amendment to the United States constitution]
demands that the searching officer have probable cause
to believe that the vehicle contains contraband. . . .
So does article first, § 7, of our constitution. We believe
that this officer had . . . objective facts upon which
could be based a finding of probable cause to search
the defendant’s vehicle for contraband.’’ (Citations
omitted.) Id., 126–27. Thus, the motion to suppress was
correctly denied. Id., 127. Although not explicitly stated,
the import of our holding was that the automobile
exception necessarily permitted the search of contain-
ers found in a vehicle that the police had probable cause
to believe contained contraband.
    We returned to this issue in State v. Longo, supra, 243
Conn. 732. In that case, the defendant was a passenger
sitting in the backseat of a vehicle. Id., 735. When the
police stopped the vehicle for traffic violations, one of
the officers, Lieutenant Benjamin Pagoni, detected the
odor of marijuana and saw evidence of marijuana. Id.,
734. Pagoni also saw the front seat passenger attempt
to push a black duffel bag under the front seat. Id. All
of the occupants were asked to exit the vehicle and the
officers obtained permission from the driver of the car
to search it. Id., 735. When Pagoni found the black bag,
the defendant informed Pagoni that it belonged to her
and that she did not want the bag to be searched. Id.
Pagoni, nevertheless, searched the bag and found
cocaine as well as other evidence that suggested an
intent to sell narcotics. Id. After determining that the
police had probable cause to search the vehicle, we
concluded that ‘‘[b]ecause the black bag was a container
which could have held the items that were the object
of the search, under our state constitution the police
did not have to obtain a search warrant before searching
it.’’ Id., 741. Thus, we affirmed our reasoning in Dukes,
explicitly stating what had been implicitly acknowl-
edged, holding that when the police have ‘‘probable
cause to search [an] automobile under the automobile
exception to the warrant requirement, they also [can]
search any containers found in the vehicle that might
hold the objects of their search.’’ Id., 737.
  Since our decision in Longo, neither this court nor the
Appellate Court has reexamined the constitutionality of
a search of a closed container located in a vehicle under
the state constitution. With the exception of State v.
Miller, supra, 227 Conn. 382, 386–87, in which we
declined to follow federal authority with respect to the
warrantless search of an automobile after it had been
impounded at the police station, our courts consistently
have interpreted the state and federal constitutions to
afford the same protections with respect to the war-
rantless searches of automobiles. See, e.g., State v. Win-
frey, 302 Conn. 195, 199, 205–207, 24 A.3d 1218 (2011)
(warrantless search of center console of defendant’s
vehicle); State v. Longo, supra, 243 Conn. 738 (war-
rantless search of container located in vehicle); State
v. Wilson, 111 Conn. App. 614, 619 n.6, 960 A.2d 1056
(2008) (noting that defendant conceded that analysis
of constitutionality of warrantless search of vehicle was
‘‘the same under either our state or federal constitu-
tion’’), cert. denied, 290 Conn. 917, 966 A.2d 234 (2009);
State v. Thomas, 98 Conn. App. 542, 548, 909 A.2d 969
(2006) (test for probable cause same under state and
federal constitutions), cert. denied, 281 Conn. 910, 916
A.2d 53 (2007); State v. Mounds, 81 Conn. App. 361,
365, 840 A.2d 29 (same), cert. denied, 268 Conn. 914,
845 A.2d 416 (2004); see also State v. Smith, 257 Conn.
216, 229–30, 777 A.2d 182 (2001) (refusing to extend
Miller to cars searched at readily accessible public ven-
ues). Although we need not decide whether in materi-
ally different circumstances the state constitution might
provide greater protection than the federal constitution
in a case involving the warrantless search of an automo-
bile, we conclude that Connecticut precedent does not
support the position of the defendant in the present
case.
   The defendant’s arguments to the contrary are not
persuasive. He cites to several cases in which we have
not followed federal precedent regarding warrantless
searches, and claims that those cases, coupled with
Connecticut’s strong preference for warrants, weighs
in favor of his position. See State v. Miller, supra, 227
Conn. 377 and n.14 (police need warrant for noninven-
tory search of impounded vehicle); State v. Oquendo,
223 Conn. 635, 651, 613 A.2d 1300 (1992) (declining to
adopt definition of seizure under federal precedent);
State v. Geisler, supra, 222 Conn. 690 (rejecting United
States Supreme Court interpretation of exclusionary
rule and concluding that ‘‘evidence derived from an
unlawful warrantless entry into the home be excluded
unless the taint of the illegal entry is attenuated by the
passage of time or intervening circumstances’’); State
v. Marsala, 216 Conn. 150, 171, 579 A.2d 58 (1990) (good
faith exception to exclusionary rule does not exist
under state constitution).
   We first observe that of all the Connecticut cases
cited by the defendant, only one addressed the scope
of a warrantless search of an automobile. See State v.
Miller, supra, 227 Conn. 363. Miller is distinguishable
because, in that case, we recognized that once the cir-
cumstances that underlie the justification for the auto-
mobile exception no longer exist, for instance, when a
vehicle has been impounded at the police station, the
‘‘impracticality of obtaining a warrant no longer exists
. . . [and] our state constitutional preference for war-
rants regains its dominant place in [the balance between
law enforcement issues and individuals’ privacy inter-
ests] . . . .’’ Id., 385. In the case of warrantless on-the-
scene automobile searches, however, those circum-
stances still exist, and, thus ‘‘obtaining a warrant would
be impracticable in light of the inherent mobility of
automobiles and the latent exigency that that mobility
creates.’’ Id., 384–85.
   With respect to sister states, we conclude that the
weight of the decisions from those states does not sup-
port the defendant’s position. Twenty-two states have
considered the constitutionality of a search of a closed
container under the automobile exception to the war-
rant requirement pursuant to their state constitutions.7
Thirteen states have either explicitly or implicitly fol-
lowed the Ross line of cases.8 The states that have
expressly determined that a search of a container in a
vehicle pursuant to the automobile exception is consti-
tutional under their state constitutions have found fed-
eral precedent persuasive; see People v. Smith, 95 Ill.
2d 412, 422, 447 N.E.2d 809 (1983); State v. Bouchles, 457
A.2d 798, 802 (Me. 1983); or have historically interpreted
their search and seizure provisions consistent with the
fourth amendment to the United States constitution.
See Berry v. State, 155 Md. App. 144, 175–78, 843 A.2d
93, cert. denied, 381 Md. 674, 851 A.2d 594 (2004); People
v. Levine, 461 Mich. 172, 178–79, 600 N.W.2d 622 (1999);
State v. Tompkins, 144 Wis. 2d 116, 137–38, 423 N.W.2d
823 (1988); Callaway v. State, 954 P.2d 1365, 1370 (Wyo.
1998). Even in Massachusetts, which recognizes that
its state search and seizure provision affords greater
protections than the fourth amendment, the Massachu-
setts Supreme Judicial Court, in Commonwealth v.
Cast, 407 Mass. 891, 907, 556 N.E.2d 69 (1990), did
not find any ‘‘compelling reason why closed containers
found in an otherwise lawful warrantless search of a
motor vehicle should come within this special category
where [the state constitution] and [f]ourth [a]mendment
law diverge.’’ These states have observed that interpre-
ting the state search and seizure provision differently
from the fourth amendment in this context would ‘‘force
the police in every motor vehicle search that turned up
a closed container to impound and secure the vehicle
while a warrant is obtained . . . not an unobtrusive
procedure from the point of view of the defendant’s
privacy. Such a rule would unnecessarily burden the
police and criminal justice system, while providing
defendants with insignificant protections against pri-
vacy intrusions.’’ (Citation omitted.) Id., 908.
   Nine states, on the other hand, have declined to fol-
low Ross and its progeny.9 Six states in this category
decline to follow Ross because they impose on the
automobile exception, generally, an actual exigency
requirement that is not imposed by the fourth amend-
ment. Compare Pennyslvania v. Labron, supra, 518
U.S. 940, with People v. Ruggles, 39 Cal. 3d 1, 9–13, 702
P.2d 170, 216 Cal. Rptr. 88 (1985); State v. Wallace, 80
Haw. 382, 400–401 n.16, 910 P.2d 695 (1996); State v.
Pena-Flores, 198 N.J. 6, 20–30, 965 A.2d 114 (2009);
State v. Gomez, 122 N.M. 777, 788, 932 P.2d 1 (1997);
State v. Savva, 159 Vt. 75, 87–88, 616 A.2d 774 (1991);
State v. Tibbles, 169 Wash. 2d 364, 368–70, 236 P.3d 885
(2010). The three remaining states that have deviated
from Ross do so for distinct reasons. Indiana employs
a different test for establishing constitutionality under
its state constitution. Peters v. State, 888 N.E.2d 274,
280 (Ind. App. 2008) (‘‘[t]o determine whether a search
violated the Indiana [c]onstitution, our courts must
evaluate the reasonableness of the police conduct under
the totality of the circumstances’’), citing Myers v. State,
839 N.E.2d 1146, 1153 (Ind. 2005) (‘‘While almost identi-
cal in wording to the federal [f]ourth [a]mendment, the
Indiana [c]onstitution’s [s]earch and [s]eizure clause is
given an independent interpretation and application.
. . . To determine whether a search or seizure violates
the Indiana [c]onstitution, courts must evaluate the rea-
sonableness of the police conduct under the totality of
the circumstances.’’ [Citations omitted; internal quota-
tion marks omitted.]). Montana recognizes a separate
constitutional provision that guarantees the right to
individual privacy to afford greater protections. State
v. Logan, 311 Mont. 239, 243–44, 53 P.3d 1285 (2002).
Finally, New Hampshire does not recognize an automo-
bile exception under its state constitution at all. State
v. Sterndale, 139 N.H. 445, 449, 656 A.2d 409 (1995).
   Although, in some circumstances, we have deviated
from federal precedent in interpreting our state search
and seizure provision, we have never adopted the justifi-
cations set forth by the states that have rejected Ross.
Unlike New Hampshire, Connecticut does recognize an
automobile exception to the warrant requirement under
our state constitution. Moreover, an exigency require-
ment for a warrantless on-the-scene automobile search
has never entered into our analysis of the automobile
exception, and we do not have a separate privacy provi-
sion in the Connecticut constitution that we have con-
strued to afford Connecticut citizens additional
protections beyond those that are provided in the
search and seizure provision. Conversely, we have
found federal authority to be persuasive in other search
and seizure cases when interpreting our state constitu-
tion, and, significantly, previously have followed federal
authority with respect to this issue. Thus, we conclude
that the reasoning of the states that have followed Ross
is more persuasive and that the justifications of states
that reject Ross are inapplicable to Connecticut search
and seizure jurisprudence.
  Finally, we consider whether the defendant’s public
policy arguments are persuasive. The defendant first
argues that the Connecticut constitution affords greater
protections than the federal constitution by pointing to
this state’s constitutional preference for warrants. He
notes that the warrant process reduces the number of
unreasonable searches and seizures of the property of
innocent citizens, provides a long-term deterrent effect
on police officers seeking warrants without probable
cause, and provides benefits to both individuals and
society because people will be assured of the lawful
authority of the search, thus, reducing instances of
resistance. Moreover, the warrant process creates a
record for judicial review.
   The defendant also argues that the two reasons prof-
fered as justification for the automobile exception—
the diminished expectation of privacy in vehicles and
the latent exigency inherent in the mobility of automo-
biles—are less compelling when applied to closed con-
tainers inside automobiles. He maintains that, despite
assertions to the contrary, the automobile has become
an extension of the stationary home and a repository
of personal effects, and that it is a mistake to apply the
diminished expectation of privacy theory to items that
are stored out of sight or in locked compartments. With
respect to the latent exigency justification, the defen-
dant asserts that there are fewer practical problems
with the temporary detention of a container than with
an automobile. He contends that the burden of
obtaining a warrant is significantly lower since the fed-
eral automobile exception was recognized in 1925 due
to the inability of police departments to make use of
technological advancements like telephonic or elec-
tronic warrants. We are not persuaded.
   The defendant is correct that this court consistently
has expressed a constitutional preference for warrants.
‘‘Our constitutional preference for warrants reflects a
goal of protecting citizens from unjustified police intru-
sions by interposing a neutral decisionmaker between
the police and the object of the proposed search.’’ State
v. Miller, supra, 227 Conn. 382. This preference is over-
come only in specific and limited exceptions, which
‘‘derive primarily from acknowledged interests in pro-
tecting the safety of the police and the public and in
preserving evidence.’’ Id., 383. We also have recognized
the automobile exception as a matter of state constitu-
tional law; see State v. Dukes, supra, 209 Conn. 126;
and, thus, already have determined that ‘‘[t]he balance
between law enforcement interests and individuals’ pri-
vacy interests . . . tips in favor of law enforcement in
the context of an on-the-scene automobile search.’’
State v. Miller, supra, 385. Thus, our constitutional pref-
erence for warrants does not answer the question of
whether the state constitution affords greater protec-
tions than the federal constitution in this context.
   With respect to the defendant’s challenge to the justi-
fications for the automobile exception as applied to
containers found in automobiles, that argument is not
persuasive. Even if we were to assume that, today, the
automobile has become an extension of the home and
a repository of personal effects, such a conclusion was
no less true in 1982, when the United States Supreme
Court decided Ross, in 1988, when this court decided
Dukes, or in 1998, when we reaffirmed Dukes in Longo.
In fact, the United States Supreme Court in Ross
addressed this very concern, concluding that ‘‘an indi-
vidual’s expectation of privacy in a vehicle and its con-
tents may not survive if probable cause is given to
believe that the vehicle is transporting contraband. Cer-
tainly the privacy interests in a car’s trunk or glove
compartment may be no less than those in a movable
container.’’ United States v. Ross, supra, 456 U.S. 823.
Such reasoning, however, does not compel the conclu-
sion that a container located in a vehicle has a greater
privacy interest.10 Indeed, the New York Court of
Appeals reasoned that the considerations that underlie
the recognition of the automobile exception ‘‘should
apply to containers within the passenger compartment
as well as to the compartment itself. Such containers,
as distinct from their contents, are exposed to public
view, and generally are subject to the same risk of
theft or intrusion as other articles in the passenger
compartment. Likewise, the special problems created
by the mobility of automobiles apply equally to contain-
ers in the compartment. In both cases, the impracticabil-
ity of obtaining a warrant and the danger that evidence
may be lost in the interim merge as supportable bases
for an exception to the warrant requirement.’’11 People
v. Belton, 55 N.Y.2d 49, 54, 432 N.E.2d 745, 447 N.Y.S.2d
873 (1982).
   Finally, even if we were to conclude that the burden
of obtaining a warrant has lessened since the automo-
bile exception was recognized in 1925, and that there
are technological advances that a police department
could employ, the defendant has failed to demonstrate
that such technological advances were not available in
1988, when we first recognized the automobile excep-
tion as it pertains to containers located in vehicles under
our state constitution, or that the police in the present
case had access to the technological advances that he
argues renders the warrantless search of containers
unnecessary.
  On the basis of our analysis, we decline to overrule
Dukes and Longo, and accept the defendant’s invitation
to engraft onto our automobile exception an exigency
requirement for the search of a closed container under
the state constitution. Instead, we reaffirm our settled
jurisprudence regarding the automobile exception
which allows police officers with probable cause to
search any and all containers located in a vehicle that
properly is subject to a warrantless on-the-scene auto-
mobile search.
      The judgment is affirmed.
      In this opinion the other justices concurred.
  1
     The defendant appealed from the judgment of the trial court to the
Appellate Court, and we transferred the appeal to this court pursuant to
General Statutes § 51-199 (c) and Practice Book § 65-1.
   2
     Article first, § 7, of the constitution of Connecticut provides: ‘‘The people
shall be secure in their persons, houses, papers and possessions from unrea-
sonable searches or seizures; and no warrant to search any place, or to
seize any person or things, shall issue without describing them as nearly
as may be, nor without probable cause supported by oath or affirmation.’’
   3
     State v. Geisler, 222 Conn. 672, 684–86, 610 A.2d 1225 (1992).
   4
     Because the defendant did not raise this constitutional claim at the trial
court, he seeks review of this issue pursuant to State v. Golding, 213 Conn.
233, 239–40, 567 A.2d 823 (1989). Because the record is adequate and the
claim is of constitutional magnitude, we will review the claim.
   5
     We recognize that our analysis of the defendant’s claim under Geisler
requires us to reconsider State v. Dukes, 209 Conn. 98, 120, 547 A.2d 10 (1988),
which recognized the automobile exception under the state constitution, and
State v. Longo, 243 Conn. 732, 739, 708 A.2d 1354 (1998), which affirmed
Dukes with respect to the constitutionality of the search of a closed container
during a warrantless automobile search. Although we normally undertake
Geisler analysis when the state constitutional protection question has not
yet been addressed by this court, because our decision in Dukes preceded
Geisler, and the applicability of the Geisler factors was not raised in Longo,
we will review the defendant’s Geisler claim, despite the procedural irregu-
larity.
   6
     Additionally, we have not discovered any Connecticut case law that has
interpreted the federal constitution in a way that conflicts with the federal
constitutional principles articulated in Ross; see State v. Jenkins, supra, 298
Conn. 265; or that has observed any ambiguity or challenge to the continued
validity of the automobile exception as expressed by Ross. See, e.g., State
v. Crespo, 145 Conn. App. 547, 558, 76 A.3d 664, cert. granted on other
grounds, 310 Conn. 953, 81 A.3d 1181 (2013); State v. Duffus, 125 Conn.
App. 17, 28, 6 A.3d 167 (2010), cert. denied, 300 Conn. 903, 12 A.3d 572
(2011); State v. Orellana, 89 Conn. App. 71, 84, 872 A.2d 506, cert. denied,
274 Conn. 910, 876 A.2d 1202 (2005).
   7
     Although Utah and New York have considered the constitutionality of
a search of a closed container under their state constitutions, because of
the irregularities in their jurisprudence on this issue, we do not include
them in our analysis. Utah has determined that the search of a closed
container located in a vehicle is constitutional under its state constitution,
but the viability of this conclusion is questionable. In State v. Anderson,
910 P.2d 1229, 1236–37 (Utah 1996), the Utah Supreme Court concluded
that a warrantless search of a vehicle that revealed marijuana located in
a canister and bag was constitutional under both the state and federal
constitutions. It based that conclusion on its interpretation that the automo-
bile exception requirements—probable cause and exigent circumstances—
were the same under both constitutions. Id. Only a plurality, however,
endorsed the position that ‘‘Utah courts should construe [the state search
and seizure provision] in a manner similar to constructions of the [f]ourth
[a]mendment except in compelling circumstances.’’ Id., 1235. Since the
United States Supreme Court decided Pennyslvania v. Labron, supra, 518
U.S. 940, which held that exigent circumstances are not a requirement for
the automobile exception under the fourth amendment, the Utah Supreme
Court has not reconsidered the issue. See State v. Brake, 103 P.3d 699, 703
n.2 (Utah 2004) (declining to ‘‘revisit the dormant but unresolved debate in
this court over the merits of whether and when to depart from federal
[f]ourth [a]mendment doctrine and chart our own course in the realm of
search and seizure law based on the protections afforded by article I, [§]
14 of the Utah [c]onstitution’’). Thus, it is unclear whether the Utah Supreme
Court would come to a different conclusion if reexamining this issue.
   Additionally, although the automobile exception that is recognized pursu-
ant to the New York constitution only requires probable cause and permits
the search of closed containers, the exception is limited to the passenger
compartment and cases in which ‘‘police have validly arrested an occupant
of an automobile, and they have reason to believe that the car may contain
evidence related to the crime for which the occupant was arrested or that
a weapon may be discovered or a means of escape thwarted . . . .’’ People
v. Belton, 55 N.Y.2d 49, 55, 432 N.E.2d 745, 447 N.Y.S.2d 873 (1982). The
New York Court of Appeals has not resolved whether this narrow automobile
exception to the warrant requirement under the state constitution extends
to containers found in a trunk. Id., 54 n.3.
   8
     Eight states have explicitly followed Ross: Illinois, Maine, Maryland,
Massachusetts, Michigan, Texas, Wisconsin and Wyoming. Five states have
implicitly followed Ross by identifying the federal constitution and their
state constitutions as the basis for a defendant’s claim, but citing only to
authority that relies on federal principles to support their conclusion that
their state constitutions were not violated by the search. See People v. Moore,
900 P.2d 66, 69–71 (Colo. 1995); State v. Washington, 687 So. 2d 575, 580
(La. App. 1997); State v. Konfrst, 251 Neb. 214, 221, 229–32, 556 N.W.2d 250
(1996); State v. Haibeck, 685 N.W.2d 512, 516–18 (N.D. 2004); State v. Krebs,
504 N.W.2d 580, 588 (S.D. 1993).
   9
     Those states are California, Hawaii, Indiana, Montana, New Hampshire,
New Jersey, New Mexico, Vermont and Washington.
   10
      In a related context, the United States Supreme Court, in California v.
Acevedo, supra, 500 U.S. 565, expressly rejected the defendant’s argument
that containers located in vehicles have a higher expectation of privacy. In
that case, the court overruled Arkansas v. Sanders, 442 U.S. 753, 766, 99
S. Ct. 2586, 61 L. Ed. 2d 235 (1979), a case that had concluded that the
police were required to obtain a search warrant to search a briefcase found
in the trunk of a vehicle where probable cause did not extend to the automo-
bile. The court in Sanders reasoned that ‘‘the seizure of a suitcase [is] quite
different from the seizure of an automobile. . . . [I]f the [c]ourt . . .
require[s] seizure and holding of [a] vehicle, it would . . . [impose] a consti-
tutional requirement upon police departments of all sizes around the country
to have available the people and equipment necessary to transport
impounded automobiles to some central location until warrants could be
secured. Moreover, once seized automobiles [are] taken from the highway
the police would be responsible for providing some appropriate location
where they could be kept, with due regard to the safety of the vehicles and
their contents, until a magistrate ruled on the application for a warrant.
Such a constitutional requirement therefore would have imposed severe,
even impossible, burdens on many police departments. . . . No comparable
burdens are likely to exist with respect to the seizure of personal luggage.’’
(Citation omitted.) Id., 765–66 n.14. When the United States Supreme Court
reexamined the issue in Acevedo, however, it concluded that ‘‘a container
found after a general search of the automobile and a container found in a
car after a limited search for the container are equally easy for the police
to store and for the suspect to hide or destroy. In fact, we see no principled
distinction in terms of either the privacy expectation or the exigent circum-
stances between the paper bag found by the police in Ross and the paper
bag found by the police here. Furthermore, by attempting to distinguish
between a container for which the police are specifically searching and a
container which they come across in a car, we have provided only minimal
protection for privacy and have impeded effective law enforcement.’’ Cali-
fornia v. Acevedo, supra, 574.
   11
      Although the application of the automobile exception in New York is
limited to a smaller number of circumstances than has been applied by
other states, thus, preventing us from including New York in our analysis
of sister states that have considered the issue presently before us, the
reasoning that the New York Court of Appeals employed in recognizing an
automobile exception under its state constitution is not affected by its
limited applicability and remains persuasive.